
	
		II
		110th CONGRESS
		1st Session
		S. 2204
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Whitehouse (for
			 himself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To assist wildlife populations and wildlife habitats in
		  adapting to and surviving the effects of global warming, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Global Warming Wildlife
			 Survival Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Natural Resources and Wildlife Programs
					Sec. 101. Definitions.
					Subtitle A—National policy and strategy for
				wildlife
					Sec. 111. National policy on wildlife and global
				warming.
					Sec. 112. National strategy.
					Sec. 113. Advisory Board; National Global Warming and Wildlife
				Science Center.
					Sec. 114. Authorization of appropriations.
					Subtitle B—State and tribal wildlife grants
				program
					Sec. 121. State and tribal wildlife grants program.
					TITLE II—Ocean programs
					Sec. 201. Short title.
					Sec. 202. Findings.
					Subtitle A—National policy for ocean, coastal, and Great Lakes
				ecosystem health and resiliency
					Sec. 211. National policy on ocean, coastal, and great lakes
				ecosystem health and resiliency.
					Sec. 212. National ocean, coastal, and Great Lakes resiliency
				strategy.
					Sec. 213. Advisory Board.
					Sec. 214. Implementation of national strategy.
					Sec. 215. Reports.
					Sec. 216. Authorization of appropriations.
					Subtitle B—Planning for climate change in coastal
				zone
					Sec. 221. Planning for climate change in coastal
				zone.
					TITLE III—Special imperiled species programs
					Sec. 301. Definitions.
					Sec. 302. Regional ecological symposia.
					Sec. 303. National Academy of Sciences report.
				
			2.DefinitionsIn this Act:
			(1)Ecological
			 processes
				(A)In
			 generalThe term ecological processes means the
			 biological, chemical, and physical interactions between the biotic and abiotic
			 components of an ecosystem.
				(B)InclusionsThe
			 term ecological processes includes—
					(i)nutrient
			 cycling;
					(ii)pollination;
					(iii)predator-prey
			 relationships;
					(iv)soil
			 formation;
					(v)gene flow;
					(vi)hydrologic
			 cycling;
					(vii)decomposition;
			 and
					(viii)disturbance
			 regimes, such as fire and flooding.
					(2)Habitat
				(A)In
			 generalThe term habitat means the physical,
			 chemical, and biological properties that are used by wildlife for growth,
			 reproduction, and survival.
				(B)InclusionsThe
			 term habitat includes aquatic and terrestrial plant communities,
			 food, water, cover, and space on a tract of land, in a body of water, or in an
			 area or region.
				(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(4)WildlifeThe
			 term wildlife means—
				(A)any species of
			 wild, free-ranging fauna, including fish and other aquatic species; and
				(B)any fauna in a
			 captive breeding program the object of which is to reintroduce individuals of a
			 depleted indigenous species into previously occupied range.
				INatural Resources
			 and Wildlife Programs
			101.DefinitionsIn this title:
				(1)Advisory
			 BoardThe term Advisory Board means the Advisory
			 Board established under section 113(a).
				(2)Habitat
			 linkageThe term habitat linkage means an area
			 that—
					(A)connects wildlife
			 habitat or potential wildlife habitat; and
					(B)facilitates the
			 ability of wildlife to move within a landscape in response to the effects of
			 global warming.
					(3)National
			 strategyThe term national strategy means the
			 national strategy established under section 112.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				ANational policy
			 and strategy for wildlife
				111.National policy
			 on wildlife and global warmingIt is the policy of the Federal Government,
			 in cooperation with State, tribal, and affected local governments, other
			 concerned public and private organizations, landowners, and citizens to use all
			 practicable means and measures—
					(1)to assist wildlife
			 populations and wildlife habitats in adapting to and surviving the effects of
			 global warming; and
					(2)to ensure the
			 persistence and resilience of the wildlife of the United States, together with
			 wildlife habitat, as an essential part of the culture, landscape, and natural
			 resources of the United States.
					112.National
			 strategy
					(a)Requirement
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall implement the national policy under section 111
			 by establishing a national strategy for assisting wildlife populations and
			 wildlife habitats in adapting to the impact of global warming.
						(2)AdministrationIn
			 establishing the national strategy, the Secretary shall—
							(A)base the national
			 strategy on the best available science, as provided by the Advisory
			 Board;
							(B)develop the
			 national strategy in cooperation with State fish and wildlife agencies and
			 Indian tribes;
							(C)consult
			 with—
								(i)the
			 Secretary of Agriculture;
								(ii)the Secretary of
			 Commerce;
								(iii)the
			 Administrator of the Environmental Protection Agency;
								(iv)local
			 governments;
								(v)conservation
			 organizations;
								(vi)scientists;
			 and
								(vii)other
			 interested stakeholders; and
								(D)provide public
			 notice and opportunity for comment.
							(b)Contents
						(1)In
			 generalThe Secretary shall include in the national strategy
			 prioritized goals and measures and a plan for implementation (including a
			 timeframe)—
							(A)to identify and
			 monitor wildlife populations, including game species, that are likely to be
			 adversely affected by global warming, with particular emphasis on wildlife
			 populations with the greatest need for conservation;
							(B)to identify and
			 monitor coastal, marine, terrestrial, and fresh water habitats that are at the
			 greatest risk of being damaged by global warming;
							(C)assist species in
			 adapting to the impact of global warming;
							(D)protect, acquire,
			 and restore wildlife habitat to build resilience to global warming;
							(E)provide habitat
			 linkages and corridors to facilitate wildlife movements in response to global
			 warming;
							(F)restore and
			 protect ecological processes that sustain wildlife populations that are
			 vulnerable to global warming; and
							(G)incorporate
			 consideration of climate change in, and integrate climate change adaptation
			 strategies for wildlife and wildlife habitat into, the planning and management
			 of Federal land administered by the Department of the Interior and land
			 administered by the Forest Service.
							(2)Coordination
			 with other plansIn developing the national strategy, the
			 Secretary shall, to the maximum extent practicable—
							(A)take into
			 consideration research and information contained in—
								(i)State
			 comprehensive wildlife conservation plans;
								(ii)the North
			 American Waterfowl Management Plan;
								(iii)the National
			 Fish Habitat Action Plan; and
								(iv)other relevant
			 plans; and
								(B)coordinate and
			 integrate, to the extent consistent with the policy established under section
			 111, the goals and measures identified in the national strategy with goals and
			 measures identified in those plans.
							(c)RevisionsNot
			 later than 5 years after the date of the initial establishment of the national
			 strategy and every 10 years thereafter, the Secretary shall revise the national
			 strategy to reflect—
						(1)new information
			 on the impact of global warming on wildlife and wildlife habitat; and
						(2)advances in the
			 development of strategies for adapting to or mitigating the impact.
						(d)Implementation
						(1)Implementation
			 on Federal land systemsTo achieve the goals of the national
			 strategy and to implement measures for the conservation of wildlife and
			 wildlife habitat identified in the national strategy—
							(A)the Secretary of
			 the Interior shall exercise the authority of the Secretary under this title and
			 other laws within the jurisdiction of the Secretary pertaining to the
			 administration of land; and
							(B)the Secretary of
			 Agriculture shall exercise the authority of the Secretary of Agriculture under
			 this title and other laws within the jurisdiction of the Secretary pertaining
			 to the administration of land.
							(2)Wildlife
			 conservation programsTo the maximum extent practicable, the
			 Secretary, the Secretary of Agriculture, and the Secretary of Commerce shall
			 use the authorities of the respective Secretary under other laws to achieve the
			 goals of the national strategy.
						(e)Limitation on
			 effectNothing in this section creates new authority or expands
			 any existing authority for the Secretary to regulate the use of private
			 property.
					113.Advisory Board;
			 National Global Warming and Wildlife Science Center
					(a)Advisory
			 Board
						(1)In
			 generalThe Secretary shall establish and appoint the members of
			 an Advisory Board that is composed of—
							(A)not less than 10,
			 and not more than 20, members recommended by the President of the National
			 Academy of Sciences with expertise in wildlife biology, ecology, climate
			 change, and other relevant disciplines; and
							(B)the Director of
			 the National Global Warming and Wildlife Science Center established under
			 subsection (b), who shall be an ex officio member of the Advisory Board.
							(2)FunctionsThe
			 Advisory Board shall—
							(A)provide scientific
			 and technical advice and recommendations to the Secretary on—
								(i)the
			 impact of global warming on wildlife and wildlife habitat;
								(ii)areas of habitat
			 of particular importance for the conservation of wildlife populations affected
			 by global warming; and
								(iii)strategies and
			 mechanisms to assist wildlife populations and wildlife habitats in adapting to
			 the impact of global warming on the management of Federal land and in other
			 Federal programs for wildlife conservation;
								(B)advise the
			 National Global Warming and Wildlife Science Center established under
			 subsection (b) and review the research programs of the Center; and
							(C)advise the
			 Secretary regarding the best science available for purposes of developing and
			 revising the national strategy established under section 112.
							(3)Public
			 availabilityThe advice and recommendations of the Advisory Board
			 shall be available to the public.
						(b)National Global
			 Warming and Wildlife Science Center
						(1)In
			 generalThe Secretary shall establish a National Global Warming
			 and Wildlife Science Center within the United States Geological Survey.
						(2)DirectorThe
			 Center shall be headed by a Director, appointed by the Secretary.
						(3)FunctionsThe
			 Center shall—
							(A)conduct scientific
			 research on national issues relating to the impact of global warming on
			 wildlife and wildlife habitat and mechanisms for adaptation to, mitigation of,
			 or prevention of the impact;
							(B)consult with and
			 advise Federal land management agencies and Federal wildlife agencies
			 on—
								(i)the
			 impact of global warming on wildlife and wildlife habitat and mechanisms for
			 adaptation to or mitigation of the impact; and
								(ii)the
			 incorporation of information regarding the impact and the adoption of
			 mechanisms for adaptation or mitigation of the impact in the management and
			 planning for Federal land and in the administration of Federal wildlife
			 programs; and
								(C)consult and, to
			 the maximum extent practicable, collaborate with State and local agencies,
			 institutions of higher education, and other public and private entities
			 regarding research, monitoring, and other efforts to address the impact of
			 global warming on wildlife and wildlife habitat.
							(4)Integration with
			 other Federal activitiesThe Secretary, the Secretary of
			 Agriculture, and the Secretary of Commerce shall ensure that research and other
			 activities carried out under this section are integrated with climate change
			 program research and activities carried out under other Federal law.
						(c)Detection of
			 changesThe Secretary, the Secretary of Agriculture, and the
			 Secretary of Commerce shall use existing authorities to each carry out programs
			 to detect changes in wildlife abundance, distribution, and behavior related to
			 global warming, including—
						(1)conducting species
			 inventories on Federal land and in marine areas within the exclusive economic
			 zone of the United States; and
						(2)establishing and
			 implementing robust, coordinated monitoring programs.
						114.Authorization of
			 appropriations
					(a)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this subtitle.
					(b)Implementation of
			 national strategyOf the amount that is made available to carry
			 out this subtitle for each fiscal year—
						(1)45 percent of the
			 amount shall be made available to Federal agencies to develop and implement the
			 national strategy established under section 112 in the administration of
			 Federal land systems, of which not less than—
							(A)35 percent shall
			 be allocated to the Department of the Interior—
								(i)to
			 operate the National Global Warming and Wildlife Science Center established
			 under section 113(b); and
								(ii)to
			 carry out the policy established under section 111, and implement the national
			 strategy, in the administration of—
									(I)the National Park
			 System;
									(II)the National
			 Wildlife Refuge System; and
									(III)public land of
			 the Bureau of Land Management; and
									(B)10 percent shall
			 be allocated to the Department of Agriculture to carry out the policy
			 established under section 111, and implement the national strategy, in the
			 administration of the National Forest System;
							(2)25 percent of the
			 amount shall be made available to Federal agencies to carry out the policy
			 established under section 111, and to implement the national strategy, in the
			 administration of fish and wildlife programs (other than for the operation and
			 maintenance of Federal land), of which—
							(A)10 percent shall be
			 allocated to the Department of the Interior to carry out endangered species,
			 migratory bird, and other fish and wildlife programs administered by the United
			 States Fish and Wildlife Service, other than operations and maintenance of the
			 National Wildlife Refuges; and
							(B)15 percent shall
			 be allocated to the Department of the Interior to implement or fund activities
			 that assist wildlife and wildlife habitat in adapting to the impact of global
			 warming under applicable cooperative grant programs, including—
								(i)grants from the
			 cooperative endangered species conservation fund established under section 6(i)
			 of the Endangered Species Act of 1973 (16 U.S.C. 1535(i));
								(ii)Private
			 Stewardship Grants;
								(iii)grants from the
			 North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
								(iv)grants from the
			 multinational species conservation fund established under the heading
			 multinational
			 species conservation fund of title I of the Department
			 of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C.
			 4246);
								(v)grants from the
			 Neotropical Migratory Bird Conservation Fund established by section 9(a) of the
			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6108(a)); and
								(vi)grants under the
			 National Fish Habitat Action Plan; and
								(3)30 percent of the
			 amount shall be made available for grants to States and Indian tribes through
			 the State and tribal wildlife grants program authorized under section
			 121—
							(A)to carry out
			 activities that assist wildlife and wildlife habitat in adapting to the impact
			 of global warming in accordance with State comprehensive wildlife conservation
			 plans developed and approved under the program; and
							(B)to revise or
			 supplement existing State comprehensive wildlife conservation plans as
			 necessary to include specific strategies for assisting wildlife and wildlife
			 habitat in adapting to the impact of global warming.
							(c)Availability to
			 States and Indian tribes
						(1)In
			 generalSubject to paragraphs (2) and (3), funding under this
			 section may be made available to States and Indian tribes in accordance with
			 this section.
						(2)Initial 5-year
			 periodDuring the 5-year period beginning on the date of
			 enactment of this Act, a State shall not be eligible to receive funds under
			 this section unless the head of the wildlife agency of the State has—
							(A)approved, and
			 provided to the Secretary, an express strategy to assist wildlife populations
			 in adapting to the impact of global warming in the State; and
							(B)incorporated the
			 strategy as a supplement to the comprehensive wildlife conservation plan of the
			 State.
							(3)Subsequent
			 periodAfter the 5-year period described in paragraph (2), a
			 State shall not be eligible to receive funds under this section unless the
			 State has submitted to the Secretary, and the Secretary has approved, a
			 revision to the comprehensive wildlife conservation plan of the State
			 that—
							(A)describes the
			 impact of global warming on the diversity and health of the wildlife
			 populations and habitat of the State;
							(B)describes and
			 prioritizes proposed conservation actions to assist wildlife populations in
			 adapting to the impact;
							(C)establishes
			 programs for monitoring the impact of global warming on wildlife populations
			 and wildlife habitat; and
							(D)establishes
			 methods for—
								(i)assessing the
			 effectiveness of conservation actions taken to assist wildlife populations in
			 adapting to the impact; and
								(ii)adapting the
			 actions to respond appropriately to new information or changing
			 conditions.
								(d)Maintenance of
			 effortIt is the intent of Congress that funding provided under
			 this subtitle supplements (and not supplants) existing sources of funding for
			 wildlife conservation.
					BState and tribal
			 wildlife grants program
				121.State and
			 tribal wildlife grants program
					(a)Authorization of
			 programThe Secretary shall establish a State and tribal wildlife
			 grants program under which the Secretary shall provide wildlife conservation
			 grants to States, the District of Columbia, the Commonwealth of Puerto Rico,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 United States Virgin Islands, and Indian tribes for the planning, development,
			 and implementation of programs for the benefit of wildlife and wildlife
			 habitat, including species that are not hunted or fished.
					(b)Allocation of
			 funds
						(1)In
			 generalSubject to paragraph (2), of the amount that is made
			 available to carry out this section for each fiscal year—
							(A)10 percent shall
			 be used to conduct a competitive grant program for Indian tribes that are not
			 subject to any other provision of this section;
							(B)of the amount
			 remaining after the application of subparagraph (A) and after the deduction of
			 the administrative expenses incurred by the Secretary to carry out this
			 section—
								(i)not
			 more than ½ of 1 percent shall be allocated to provide grants to each
			 of—
									(I)the District of
			 Columbia; and
									(II)the Commonwealth
			 of Puerto Rico; and
									(ii)not
			 more than ¼ of 1 percent shall be allocated to each of—
									(I)Guam;
									(II)American
			 Samoa;
									(III)the
			 Commonwealth of the Northern Mariana Islands; and
									(IV)the United
			 States Virgin Islands; and
									(C)of the amount
			 remaining after the application of subparagraphs (A) and (B), the Secretary
			 shall apportion among the States—
								(i)1/3
			 based on the ratio that the land area of each State bears to the total land
			 area of all States; and
								(ii)2/3
			 based on the ratio that the population of each State bears to the total
			 population of all States.
								(2)AdjustmentsThe
			 amount apportioned under paragraph (1)(C) for a fiscal year shall be adjusted
			 equitably so that no State is apportioned under that subparagraph an amount
			 that is—
							(A)less than 1 percent
			 of the amount available for apportionment under that subparagraph for the
			 fiscal year; or
							(B)more than 5
			 percent of the amount.
							(c)Cost
			 sharing
						(1)Plan development
			 grantsThe Federal share of the costs of developing or revising a
			 comprehensive wildlife conservation plan shall not exceed 75 percent of the
			 total costs of developing or revising the plan.
						(2)Plan
			 implementation grantsThe Federal share of the costs of carrying
			 out an activity under an approved comprehensive wildlife conservation plan
			 carried out with a grant under this section shall not exceed 50 percent of the
			 total costs of carrying out the activity.
						(3)Prohibition on
			 use of Federal fundsThe non-Federal share of costs of an
			 activity carried out under this section shall not be paid with amounts derived
			 from any Federal grant program.
						(d)Requirement for
			 plan
						(1)In
			 generalNo State, territory, possession, or other jurisdiction
			 (referred to in this subsection as an eligible jurisdiction)
			 shall be eligible for a grant under this section unless the eligible
			 jurisdiction submits to the Secretary a comprehensive wildlife conservation
			 plan that—
							(A)complies with
			 paragraph (2); and
							(B)considers the
			 broad range of wildlife and associated habitats of the eligible jurisdiction,
			 with appropriate priority placed on species with the greatest conservation need
			 and taking into consideration the relative level of funding available for the
			 conservation of those species.
							(2)ContentsThe
			 comprehensive wildlife conservation plan of an eligible jurisdiction shall
			 contain—
							(A)information on the
			 distribution and abundance of species of wildlife (including low and declining
			 populations as the fish and wildlife agency of the eligible jurisdiction
			 considers appropriate) that are indicative of the diversity and health of the
			 wildlife of the eligible jurisdiction;
							(B)information on the
			 location and relative condition of key habitats and community types essential
			 to the conservation of species identified under subparagraph (A);
							(C)a description
			 of—
								(i)problems that may
			 adversely affect species identified under subparagraph (A) or the habitats of
			 the species; and
								(ii)priority
			 research and survey efforts that are needed to identify factors that may assist
			 in the restoration and improved conservation of those species and
			 habitats;
								(D)a description of
			 conservation actions proposed to conserve the identified species and habitats
			 and priorities for implementing the actions;
							(E)a proposed plan
			 for monitoring species identified under subparagraph (A) and the habitats of
			 the species, for—
								(i)monitoring the
			 effectiveness of the conservation actions proposed under subparagraph (D);
			 and
								(ii)adapting the
			 conservation actions to respond appropriately to new information or changing
			 conditions;
								(F)a description of
			 procedures to review the comprehensive wildlife conservation plan at intervals
			 of not to exceed 10 years;
							(G)a plan for
			 coordinating the development, implementation, review, and revision of the
			 comprehensive wildlife conservation plan with Federal, State, and local
			 agencies and Indian tribes that manage significant land and water areas within
			 the jurisdiction or administer programs that significantly affect the
			 conservation of identified species and habitats; and
							(H)provisions that
			 provide an opportunity for broad public participation as an essential element
			 of the development, revision, and implementation of the comprehensive wildlife
			 conservation plan.
							(e)Existing
			 strategies and activities
						(1)StrategiesA
			 State comprehensive wildlife strategy that was approved by the Secretary
			 pursuant to a provision of law in effect on the day before the date of
			 enactment of this Act shall remain in effect until the authority for the
			 strategy expires or is revised in accordance with the terms of the
			 strategy.
						(2)ActivitiesExcept
			 as specified in section 114(c), funds made available under this section may be
			 used to carry out conservation and education activities conducted or proposed
			 to be conducted pursuant to a strategy described in paragraph (1).
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					IIOcean
			 programs
			201.Short
			 titleThis title may be cited
			 as the Global Warming and
			 Acidification Coastal and Ocean Resiliency Act.
			202.FindingsCongress finds that—
				(1)healthy, diverse,
			 and productive coastal, ocean, and Great Lakes ecosystems, communities, and
			 habitats are critical to securing the full range of natural resource benefits
			 for the United States;
				(2)healthy
			 ecosystems are more resilient than degraded ecosystems;
				(3)resilient
			 ecosystems can better adapt to changing environmental conditions, including
			 global warming and ocean acidification;
				(4)the effects of
			 global warming, including relative sea level rise and ocean acidification pose
			 significant threats to healthy ocean, coastal, and Great Lakes ecosystems;
			 and
				(5)policies and
			 programs designed to ensure the recovery, resilience, and health of coastal,
			 ocean, and Great Lakes ecosystems and the resources of the ecosystems in the
			 face of environmental change are an urgent national priority.
				ANational policy
			 for ocean, coastal, and Great Lakes ecosystem health and resiliency
				211.National
			 policy on ocean, coastal, and great lakes ecosystem health and
			 resiliencyIt is the policy of
			 the Federal Government, in cooperation with State, tribal, and affected local
			 governments, other concerned public and private organizations, coastal and
			 ocean resource users, and citizens to take effective measures—
					(1)to ensure the
			 recovery, resiliency, and health of ocean, coastal, and Great Lakes
			 ecosystems;
					(2)to predict, plan
			 for, and mitigate the impact on coastal, ocean, and Great Lakes ecosystems from
			 global warming, including relative sea level rise, and from ocean
			 acidification;
					(3)to plan for and
			 mitigate the impact of the development of offshore alternative energy resources
			 and appropriate carbon capture and sequestration activities; and
					(4)to cooperate and
			 collaborate to support improved and enhanced ocean and coastal management in
			 the United States.
					212.
			 National ocean, coastal, and Great Lakes resiliency strategy
					(a)Requirement
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Commerce (referred to in this title as the
			 Secretary) shall implement the national policy under section 211
			 by establishing a national strategy to protect, maintain, and restore coastal
			 and marine ecosystems so that the ecosystems are more resilient and better able
			 to withstand the additional stresses associated with global warming, including
			 relative sea level rise, and with ocean acidification.
						(2)MeasuresIn
			 establishing the national strategy, the Secretary shall provide for research
			 and design of practical measures—
							(A)to avoid,
			 alleviate, or mitigate the impact of global warming, including relative sea
			 level rise, and of ocean acidification on ocean, coastal, and Great Lakes
			 ecosystems and resources in the United States; and
							(B)to ensure the
			 recovery, resiliency, and health of ocean, coastal, and Great Lakes
			 ecosystems.
							(3)AdministrationBefore
			 and during the development of the national strategy, the Secretary
			 shall—
							(A)base the national
			 strategy on the best available science;
							(B)consult
			 with—
								(i)the
			 Secretary of the Interior;
								(ii)the
			 Administrator of the Environmental Protection Agency;
								(iii)Regional
			 Fishery Management Councils;
								(iv)State coastal
			 management and fish and wildlife agencies;
								(v)Indian
			 tribes;
								(vi)local
			 governments;
								(vii)conservation
			 organizations;
								(viii)scientists;
			 and
								(ix)other interested
			 stakeholders; and
								(C)provide public
			 notice and opportunity for comment.
							(b)Contents
						(1)In
			 generalThe Secretary shall include in the national strategy
			 prioritized goals and measures and a plan for implementation (including a
			 timeframe)—
							(A)to incorporate
			 climate change adaptation strategies into the planning and management of ocean
			 and coastal programs and resources administered by the Department of
			 Commerce;
							(B)to incorporate
			 the strategies into the planning and management of ocean and coastal resources
			 administered by Federal and non-Federal governmental entities other than the
			 Department of Commerce;
							(C)to support
			 predictions of relative sea level rise;
							(D)to protect,
			 maintain, and restore coastal and marine ecosystems so that the ecosystems are
			 more resilient and better able to withstand the additional stresses associated
			 with global warming, including relative sea level rise, and with ocean
			 acidification;
							(E)to protect ocean
			 and coastal species from the impact of global warming and ocean
			 acidification;
							(F)to incorporate
			 adaptation strategies for relative sea level rise into coastal zone
			 planning;
							(G)to protect and
			 restore ocean and coastal habitats to build healthy and resilient ecosystems,
			 including the purchase of coastal and island land; and
							(H)to promote the
			 development of plans to mitigate at the community level the economic
			 consequences of global warming, including relative sea level rise and ocean
			 acidification.
							(2)Coordination
			 with other plansIn developing the national strategy, the
			 Secretary shall, to the maximum extent practicable—
							(A)take into
			 consideration research and information contained in—
								(i)Federal,
			 regional, and State management and restoration plans;
								(ii)the reports of
			 the Pew Oceans Commission and the United States Commission on Ocean Policy;
			 and
								(iii)any other
			 relevant reports and information; and
								(B)encourage and take
			 into account regional plans for protecting and restoring the health and
			 resilience of ocean and coastal ecosystems, including the Great Lakes.
							(c)RevisionsNot
			 later than 5 years after the date of the initial establishment of the national
			 strategy and each 10 years thereafter, the Secretary shall revise the national
			 strategy to reflect—
						(1)new information
			 on the impact of global warming, including relative sea level rise, and of
			 acidification on ocean, coastal and Great Lakes ecosystems and the resources of
			 the ecosystems; and
						(2)advances in the
			 development of strategies for adapting to or mitigating for the impact.
						(d)ImplementationTo
			 achieve the goals of the national strategy, each Federal agency shall (directly
			 and in cooperation with other agencies) implement measures for the conservation
			 of ocean, coastal, and Great Lakes ecosystems under the jurisdiction of the
			 Federal agency that promote the national strategy established under this
			 section.
					213.Advisory
			 Board
					(a)In
			 generalThe Secretary shall establish and appoint the members of
			 an Advisory Board that is composed of not less than 10, and not more than 20,
			 members recommended by the President of the National Academy of Sciences with
			 expertise in ocean, coastal, and Great Lakes biology, ecology, fisheries,
			 climate change, ocean acidification, and other relevant disciplines, including
			 economics at the community level.
					(b)FunctionThe
			 Advisory Board shall—
						(1)provide
			 scientific and technical advice and recommendations to the Secretary on—
							(A)the impact of
			 global warming, including relative sea level rise, and of acidification on
			 ocean and coastal ecosystems, resources, ecological and coastal communities,
			 and habitats; and
							(B)strategies and
			 mechanisms to mitigate the impact of global warming, including relative sea
			 level rise, and of acidification on ocean and coastal ecosystems;
							(2)advise the
			 Secretary on priorities for research or information collection; and
						(3)advise the
			 Secretary on priority needs for achieving systematic improvements in ocean and
			 coastal resiliency for the purposes of section 212.
						214.Implementation
			 of national strategy
					(a)In
			 generalOf the amount that is made available to carry out this
			 subtitle for each fiscal year—
						(1)40 percent shall
			 be made available for the carrying out of Federal responsibilities to develop
			 and implement the national strategy established under section 212; and
						(2)60 percent shall
			 be used to make grants under subsection (b).
						(b)Grants
						(1)In
			 generalThe Secretary shall make grants to eligible entities to
			 pay the Federal share (as determined by the Secretary) to carry out activities
			 that contribute to or result in protecting, maintaining, or restoring the
			 resilience and health of coastal, ocean, and Great Lakes ecosystems and
			 resources, including planning and scientific research to support such
			 purposes.
						(2)Eligible
			 entitiesTo be eligible to receive a grant under this subsection,
			 an entity shall be—
							(A)a Federal
			 agency;
							(B)an agency of a
			 State or political subdivision;
							(C)a regional
			 partnership;
							(D)an Indian
			 tribe;
							(E)an institution of
			 higher education; or
							(F)a nongovernmental
			 organization.
							(3)Eligible
			 usesA grant provided under this subsection may only be used to
			 carry out an activity described in paragraph (1) that is approved by the
			 Secretary.
						(4)PrioritizationIn
			 approving applications under this subsection, the Secretary shall give priority
			 to proposals that—
							(A)implement
			 measures to enhance the health or resilience of coastal, ocean, or Great Lakes
			 areas of national significance, including biological, historical, and cultural
			 measures;
							(B)result in
			 systematic improvements to the resilience and health of coastal and ocean
			 ecosystems and resources;
							(C)are sufficiently
			 cooperative and broad in geographic scope to address the problem or need;
			 and
							(D)demonstrate
			 cost-effectiveness based on ecosystems services provided per dollar of Federal
			 expenditure, including consideration of the potential for a funding
			 match.
							(5)GuidanceThe
			 Secretary shall issue guidance regarding a process for—
							(A)the approval or
			 disapproval of applications for grants under this subsection, including
			 opportunities for public comment; and
							(B)the establishment
			 of annual and multiyear national funding priorities.
							(6)Evaluation
							(A)In
			 generalThe Secretary shall establish a system to provide for an
			 annual external evaluation of each grant that measures the progress of
			 implementation of the grant against the goals and objectives of the grant
			 project.
							(B)Public
			 availabilityThe Secretary shall make the results of the
			 evaluations publicly available.
							215.Reports
					(a)National
			 academy of sciencesThe Secretary shall enter into an arrangement
			 with the National Academy of Sciences under which the Academy shall report to
			 Congress, not later than 2 years after the date of enactment of this Act, on
			 the current and projected impact of global warming, including relative sea
			 level rise, of ocean acidification, and on effective mitigation strategies for
			 the ocean, coastal, and Great Lakes ecosystems and resources of the United
			 States.
					(b)Report to
			 CongressThe Secretary shall make available to Congress a copy of
			 the strategy and implementation plan established under this subtitle (including
			 any updates to the strategy and plan).
					216.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				BPlanning for
			 climate change in coastal zone
				221.Planning for
			 climate change in coastal zone
					(a)In
			 generalThe Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended
			 by adding at the end the following:
						
							320.Climate change
				resiliency planning
								(a)DefinitionsIn
				this section, the terms ecological processes,
				habitat, and wildlife have the meanings given those
				terms in section 2 of the Global Warming
				Wildlife Survival Act.
								(b)ProgramThe
				Secretary shall establish, consistent with the national policies established
				under section 303, a coastal climate change resiliency planning and response
				program to—
									(1)provide assistance
				to coastal states to develop and implement coastal climate change resiliency
				plans pursuant to approved management programs approved under section 306, to
				prepare for and reduce, in an environmentally sensitive manner, the negative
				consequences to the coastal zone that may result from global warming and ocean
				acidification; and
									(2)provide financial
				and technical assistance and training to enable coastal states to implement
				plans developed pursuant to this section through enforceable policies of the
				coastal states.
									(c)GuidelinesNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the coastal states, shall issue guidelines for the
				implementation of the grant program established under subsection (d).
								(d)Climate change
				resiliency planning grants
									(1)In
				generalSubject to the availability of appropriations, the
				Secretary may make a grant to any coastal state for the purpose of developing
				and implementing climate change resiliency plans pursuant to guidelines issued
				by the Secretary under subsection (c).
									(2)Plan
				content
										(A)In
				generalA plan developed with a grant under this section shall
				include adaptation strategies for fish and wildlife, fish and wildlife habitat,
				and associated ecological process as are necessary to assist fish and wildlife,
				fish and wildlife habitat, and associated ecological processes to adapt to,
				become resilient to, and mitigate the impact of, global warming and ocean
				acidification.
										(B)InclusionsThe
				plans shall specifically include—
											(i)adaptive
				management strategies for land and water use to respond or adapt to changing
				environmental conditions, including strategies to protect biodiversity and
				establish habitat buffer zones, migration corridors, and climate refugia;
				and
											(ii)requirements—
												(I)to initiate and
				maintain long-term monitoring of environmental change to assess coastal zone
				resiliency; and
												(II)if necessary, to
				adjust adaptive management strategies and new planning guidelines to attain the
				policies under section 303.
												(3)AllocationGrants
				under this section shall be—
										(A)available only to
				coastal states with management programs approved by the Secretary under section
				306; and
										(B)allocated among
				the coastal states in a manner consistent with regulations promulgated pursuant
				to section 306(c).
										(4)PriorityIn
				the awarding grants under this subsection, the Secretary may give priority to
				any coastal state that has received grant funding to develop program changes
				pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section
				309(a).
									(5)Technical
				assistanceThe Secretary may provide technical assistance to a
				coastal state (consistent with section 310) to ensure the timely development of
				plans supported by grants awarded under this subsection.
									(6)Federal
				approvalIn order to be eligible for a grant under subsection
				(e), a coastal state shall have the plan of the coastal state developed under
				this section approved by the Secretary.
									(e)Coastal
				resiliency project grants
									(1)In
				generalSubject to the availability of appropriations, the
				Secretary may make grants to any coastal state that has a climate change
				resiliency plan approved under subsection (d)(6) for implementation of the
				plan.
									(2)Program
				requirements
										(A)In
				generalNot later than 90 days after the date of approval of the
				first plan approved under subsection (d)(6), the Secretary shall publish in the
				Federal Register requirements regarding applications, allocations, eligible
				activities, and all terms and conditions for grants awarded under this
				subsection.
										(B)Merit-based
				awardsNo less than 30 percent of the funds made available for
				any fiscal year for grants under this subsection shall be awarded through a
				merit-based competitive
				process.
										.
					(b)Authorization of
			 appropriationsSection 318(a)
			 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464(a)) is
			 amended—
						(1)in paragraph (1),
			 by striking and at the end;
						(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding by
			 adding at the end the following:
							
								(3)for grants under
				subsections (d) and (e) of section 320, such sums as are necessary for each
				fiscal
				year.
								.
						IIISpecial
			 imperiled species programs
			301.DefinitionsIn this title:
				(1)DirectorThe
			 term Director means the Director of the United States Geological
			 Survey.
				(2)EcosystemThe
			 term ecosystem means any complex of a plant, animal, fungal, and
			 microorganism community and the associated nonliving environment of the
			 community that interacts as an ecological unit, including the species and the
			 viability of species within the community.
				(3)Imperiled
			 speciesThe term imperiled species means—
					(A)a species listed
			 as an endangered species or threatened species under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
					(B)a species
			 proposed for listing under that Act;
					(C)a candidate
			 species under that Act.;
					(D)a species listed
			 as an endangered species under any State law; and
					(E)a species, the
			 population of which is declining at a significant rate.
					302.Regional
			 ecological symposia
				(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Director, in coordination with the Director of the United States
			 Fish and Wildlife Service and the Director of the National Marine Fisheries
			 Service, shall convene multiple regional scientific symposia to examine the
			 ecological impact of global warming on each imperiled species in each ecosystem
			 of the United States.
				(b)CompositionA
			 symposium convened in a region shall include—
					(1)scientific
			 representatives from Federal agencies with species- or ecosystem-related
			 activities in the region;
					(2)if appropriate,
			 scientists or technical experts representing State, local, and tribal
			 governments; and
					(3)scientific
			 experts from institutions of higher education and scientific societies, and any
			 other independent scientists with sufficient qualifications and credentials,
			 particularly with respect to site-specific ecological conditions and the status
			 of species and ecological communities of concern in the region.
					(c)DutiesA
			 symposium convened in a region shall—
					(1)identify and
			 assess fish, wildlife, and plant species, the habitats of the species, and the
			 natural processes, ecosystems, and landscapes that support the habitats, that
			 are most imperiled by global warming; and
					(2)focus on
			 imperiled species that are located on public land, declining migratory birds
			 species, and other species that are protected by treaty or international
			 agreement.
					303.National
			 Academy of Sciences report
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall enter into an arrangement with
			 the National Academy of Sciences under which the Academy shall convene a
			 panel—
					(1)to examine and
			 analyze the reports, data, documents, and other information created by the
			 multiple regional scientific symposia convened in accordance with section
			 302(a); and
					(2)to prepare a
			 report that takes into consideration each report, data, document, and other
			 item of information described in paragraph (1).
					(b)Contents of
			 reportThe report required under subsection (a)(2) shall
			 include—
					(1)an identification
			 and assessment of—
						(A)the impact of
			 global warming on each imperiled species and ecosystem in the United States
			 (including the territories of the United States); and
						(B)different
			 ecological scenarios that may result from different intensities, rates, and
			 other critical manifestations of global warming;
						(2)recommendations
			 for specific roles to be played by Federal, State, local, and tribal agencies
			 and private parties in assisting imperiled species in adapting to, and
			 surviving the impacts of, climate change, including a recommended list of
			 prioritized remediation actions by those agencies and parties; and
					(3)other relevant
			 ecological information.
					(c)Public
			 availabilityThe recommendations and report required under this
			 section shall be made available to the public as soon as practicable after the
			 recommendations and report are complete.
				(d)Use of report
			 by certain heads of Federal agenciesThe Secretary of
			 Agriculture, the Secretary of Commerce, and the Secretary of the Interior, in
			 carrying out each national policy described in sections 111 and 211, shall take
			 into account the recommendations and report required under this section.
				
